 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   DEVONTE’ REESE,
                                                           Case No.: 2:19-cv-00209-JCM-NJK
12             Plaintiff(s),
                                                                           Order
13   v.
                                                                      [Docket No. 20]
14   NPSG GLOBAL, LLC,
15             Defendant(s).
16         Pending before the Court is a stipulation to extend the deadline to file a proposed discovery
17 plan. Docket No. 20.1 For good cause shown, the stipulation is GRANTED and the deadline to
18 file a proposed discovery plan is EXTENDED to May 31, 2019.
19         IT IS SO ORDERED.
20         Dated: May 28, 2019
21                                                               ______________________________
                                                                 Nancy J. Koppe
22                                                               United States Magistrate Judge
23
24
25
26         1
             The stipulation crossed paths with an order from the Court addressing the failure of the
   parties to file a timely discovery plan. Docket No. 21. The parties are reminded that requests for
27 extension should generally be filed before the expiration of the subject deadline. Cf. Fed. R. Civ.
   P. 6(b)(1)(B). Nonetheless, no response to the order at Docket No. 21 is necessary at this time in
28 light of the filing of the stipulation.

                                                    1
